Case 2:19-cr-00354-VAP Document 173 Filed 04/09/20 Page 1 of 1 Page ID #:2149




                    UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                    OFFICE OF THE CLERK OF COURT


To:       Chief Deputy/Fiscal

Re:       Verification of Surrender to Bureau of Prisons or Report to United States
          Probation

          Case Number:   2:19−cr−00354−VAP
          Defendant’s Name:  Ioan Luca

The above−named defendant was ordered to self−surrender to begin serving their sentence
of imprisonment on     9/9/19 . The bond may be exonerated pending the verification as to
whether the defendant is being electronically monitored by the U.S. Probation Office;
confined to the custody of the Bureau of Prisons; or completed their jail time.

As of :    4/9/20    , it was verified the defendant:

   has reported to the U.S. Probation Office       .



Verified via e−mail with the following:

U.S. Probation Officer: Elia Zapata     (Name of Officer)




 April 9, 2020                                  By          /s/ Benjamin Moss
 Date                                                  Deputy Clerk




 CR−86 (11/08)                  VERIFICATION OF SURRENDER
